 Case: 2:17-cv-01035-ALM-KAJ Doc #: 16 Filed: 05/10/19 Page: 1 of 2 PAGEID #: 94



                            UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION


 SAMANTHA MILLER,                                       CaseNo.2:17-cv-1035

                  Plaintiff,                            The Honorable Algenon L. Marbley


                                                        STIPULATED ORDER AND
 SEQUEL POMEGRANATE HEALTH                              JUDGMENT ENTRY
 SYSTEMS, LLC, et al,

                  Defendants



           This matter is before the Court on the parties' Joint Motion for Approval of Settlement

and Order of Dismissal with Prejudice ("Joint Motion") pursuant to § 16(b) of the Fair Labor

Standards Act ("FLSA"), 29 U.S.C. § 216(b). The Joint Motion asks the Court to approve, as fair

and reasonable, the proposed Settlement Agreement reached by the parties and memorialized in

the Confidential Settlement Agreement and General Release ("Settlement Agreement") submitted

to the Court as Exhibit A to the Joint Motion.


       Having reviewed the Settlement Agreement, the pleadings, declarations of counsel, and

papers on file in this action, and for good cause established therein, the Court enters this Stipulated

Order and Judgment Entry approving the Settlement, the Settlement Agreement, and finds as

follows:


        1.       The proposed Settlement is fair and reasonable and satisfies the standard for

approval under § 16(b) of the FLSA, 29 U.S.C. § 216(b). The Court finds that the Settlement

Agreement resolves numerous bona fide disputes between the parties including those under the

FLSA and resulted from arms-length negotiations between experienced counsel after substantial

investigation. Plaintiffs Counsel has informed the Court that they believe the Settlement is fair,

reasonable, and adequate and in the best interests of the Plaintiff. The Court has considered all
Case: 2:17-cv-01035-ALM-KAJ Doc #: 16 Filed: 05/10/19 Page: 2 of 2 PAGEID #: 95



relevant factors, including the risk, complexity, expense, and likely duration of the litigation; the

extent of investigation and the stage of the proceedings; the amount, if any. offered in the
Settlement; and the experience and views of counsel for the Parties.

       2.      The Court approves the Settlement Agreement and orders that the Settlement be

implemented according to the terms and conditions of the Settlement Agreement and as directed

herein. The Court grants final approval of the Settlement as to the Plaintiff.

       3.      The Court dismisses the claims of Plaintiff with prejudice, and enters final

judgment dismissing the Litigation. The Court finds there is no just reason for delay and directs

the Clerk of the Court to enter this Stipulated Order and Judgment Entry immediately.

       4.      The Court retains jurisdiction over the Litigation for purposes of administration of

the Settlement and enforcement of the Settlement Agreement.

SO ORDERED:


Dated: 5'J/o/)<f
                                                    Algcnon L. Nharbley
                                                    United States District Judge

SO STIPULATED:


Respectfully submitted,

 /s/ Matthew •/. P. Coffman                    A/ Rebecca .1. Bennett
 Matthew J.P. Coffman (0085586)                Rebecca J. Bennett (0069566)
 COFFMAN LEGAL, LLC                            Russell T. Rendall (0089901)
 1457 S. Hight St.                             Ogletrce. Dcakins. Nash. Smoak & Stewart, P.C.
 Columbus, Ohio 43207                          Key Tower
 Phone:614-949-1181                            127 Public Square, Suite 4100
 Fac: 614-386-9964                             Cleveland, Ohio 44114
 Email: mcoffman@coffmanlegal.com              Phone:216-241-6100
                                               Fax:216-357-4733
 Attorneys for Plaintiff                       Email: rebecca.bennctt@ogletrcc.com
                                               Ru.ssell.rendall@ogletree.com

                                               Attorneys for Defendants
